DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-7) in the reply filed on 7/22/22 is acknowledged.  The traversal is on the ground(s) that the Runnerstorm et al. (“Defect Engineering in Plasmonic Metal Oxide Nanocrystals”; 2016; “Runnerstorm”) reference cited by the examiner in the Restriction Requirement “does not anticipate or obviate all aspects” of the claimed invention.  This is not found persuasive because the shared technical feature amongst all of the claims (a plasmonic nanostructure comprising semiconductor nanocrystals or metal-oxide nanocrystals with point defects) as best understood by the examiner in light of the numerous 35 U.S.C. 112(b) indefinite rejections below is taught by Runnerstorm (see 35 U.S.C. 102(a)(1) prior art rejection below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 16, change “know” to - - known - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the meaning of the phrase “configured with” in line 2 is unclear within the context of the rest of the claim.  “Configured” has an ordinary definition of “to set up for operation, especially in a particular way” (Merriam-Webster Online Dictionary).  It is unclear to the examiner whether “configured with” in this context means the semiconductor nanocrystals or metal-oxide nanocrystals are set up in a particular way so as “to provide localized surface plasmon resonance as a parameter for tuning the electronic structure of the nanocrystals.”  Details of particular “set-up” conditions are not given in the Specification.  Alternatively, the claim could be read that all semiconductor nanocrystals or metal-oxide nanocrystals containing or comprising point defects would produce the intended result of “localized surface plasmon resonance as a parameter for tuning the electronic structure of the nanocrystals.”  For the purposes of examination, examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  Claims 2-7 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Regarding claim 2, it is unclear what is meant by “native defect generation” as this is not further defined in the Specification and is not a known term of art.  Claim 2 also recites the limitation "the semiconductor nanocrystal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since parent claim 1 refers to “semiconductor nanocrystals” and the claim is not otherwise specific to “a semiconductor nanocrystal of the semiconductor nanocrystals”.  Claim 4 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on its dependency on claim 2.
Regarding claim 3, the meaning of the phrase “configured by” is unclear within the context of the rest of the claim.  It is unclear if the semiconductor nanocrystal undergoes “controlling carrier activation, trapping and scattering” or if that is somehow an intended result of the semiconductor nanocrystal.  Additionally, details of how the carrier activation, trapping and scattering is based on nanocrystal composition or surface chemistry are not offered in the Specification. Claim 3 also recites the limitation "the semiconductor nanocrystal" in line 1.  There is insufficient antecedent basis for this limitation in the claim since parent claim 1 refers to “semiconductor nanocrystals” and the claim is not otherwise specific to “a semiconductor nanocrystal of the semiconductor nanocrystals”. 
Regarding claim 4, it is unclear whether doping of any aliovalent transition metal results in “spintronic effects” as the Specification does not provide details on how it works or any particular processing conditions to achieve “spintronics effects”. Claim 4 also recites the limitation "the semiconductor nanocrystal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since parent claim 1 refers to “semiconductor nanocrystals” and the claim is not otherwise specific to “a semiconductor nanocrystal of the semiconductor nanocrystals”. 
Regarding claim 5, the phrases “coupled with exciton energy” with “via correlated action of applying circularly polarized light and a magnetic field” implies an intended use since the claim is a device or product claim.  However, as-written, it is unclear whether applicant is alternatively seeking protection for the action of coupling “with exciton energy” and “applying circularly polarized light and a magnetic field”.  Claim 5 also recites the limitation "the semiconductor nanocrystal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since parent claim 1 refers to “semiconductor nanocrystals” and the claim is not otherwise specific to “a semiconductor nanocrystal of the semiconductor nanocrystals”. 
Regarding claims 5-7, the use of parentheses in these claims is creating a lack of clarity because it is unclear whether the features in the parentheses are optional.
Regarding claim 7, the use of subjective phrases (e.g., particularly relevant, particularly well know [sic]) is creating a lack of clarity because the effect of the subjective statements on the claim limitations is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runnerstorm et al. (“Defect Engineering in Plasmonic Metal Oxide Nanocrystals”; 2016; “Runnerstorm”).
Regarding claim 1, Runnerstorm discloses a plasmonic nanostructure material comprising semiconductor nanocrystals or metal-oxide nanocrystals configured with point defects (Abstract).  Examiner interprets “to provide localized surface plasmon resonance as a parameter for tuning the electronic structure of the nanocrystals” as intended result language.  Since Runnerstorm discloses the metal-oxide nanocrystals comprise point defects, this reference is seen as being able “to provide localized surface plasmon resonance as a parameter for tuning the electronic structure of the nanocrystals.”
Regarding claim 7, Runnerstorm discloses the nanocrystals comprise tin-doped indium oxide (p 3390, left column, first paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/20/2022